Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered January 18, 2007, convicting him of attempted rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court erroneously sustained the prosecutor’s objections to certain proposed testimony by the defendant (see People v Kass, 59 AD3d 77, 86-87 [2008]). The error, however, was harmless (see People v Crimmins, 36 NY2d 230 [1975]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Dillon, Eng and Roman, JJ., concur.